Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10, 18 in the reply filed on 7/8/2022 is acknowledged.  However, the Restriction requirement is withdrawn, and all withdrawn claims are rejoined.

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 5/17/2022.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 1/27/2022, 5/7/2022, 6/8/2022, 7/8/2022 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 1/27/2022 are acceptable for examination purposes.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Claims:

Please rejoin all withdrawn claims.

Please amend the following claims:
3. (Currently Amended) The negative active material according to claim 1, wherein the negative active material has a Raman spectrum comprising a scattering peak at the Raman shift of 1300cm-1 ~ 1380cm-1, in which the scattering peak at the Raman shift of 1300cm‘! ~1380cm'! has a peak intensity recorded as ID, and ID and IG satisfy 1.05 < ID/IG < 1.50
4. (Currently Amended) The negative active material according to claim 1, wherein a full width at half maxima of the scattering peak at the Raman shift of 1300cm-1 ~ 1380cm-1 in the Raman spectrum of the negative active material is from 120cm-1 to 160cm-1
5. (Currently Amended) The negative active material according to claim 1, wherein a mass percentage of the sulfur element in the negative active material is from 0.5% to 3%
a mass percentage of the carbon element in the negative active material is from 0.1% to 4%
6. (Currently Amended) The negative active material according to claim 1, wherein the negative active material has an X-ray diffraction pattern comprising a diffraction peak at the diffraction angle 2 8 of 19° to 27° and the diffraction peak has a full width at half maxima of 4° to 12°
7. (Currently Amended) The negative active material according to claim 1, wherein the particle size distribution of the negative active material satisfies: 0.5 < (Dv90-Dv10)/Dv50 < 2.5
8. (CURRENTLY AMENDED) The negative active material according to claim 1, wherein the negative active material has a volume average particle diameter Dv50 of from 2 m - 12 m
the negative active material has a specific surface area of from 0.5 m2/g - 5 m2/g
9. (Currently Amended) The negative active material according to claim 1, wherein the negative active material has a tap density of 0.8g/cm3 to 1.3g/cm3
the negative active material has a compacted density of 1.2g/cm3 to 1.5g/cm3 measured under a pressure of 5 tons (equivalent to 49KN)
13. (Currently Amended) The method according to claim 11, wherein, in the solution containing the polymer, the ratio of the mass of the polymer to the volume of the solvent is from 0.1 g/L to 10 g/L
14. (Currently Amended) The method according to claim 11, wherein a mass ratio of the core material to the polymer in the mixed slurry is from 10 to 200
15. (Currently Amended) The method according to claim 11, wherein the step of mixing the solid powder and the sulfur powder satisfies: the ratio of the mass of the sulfur powder to the mass of the polymer in the solid powder is from 1 to 5
16. (Currently Amended) The method according to claim 11, wherein the heat-treatment temperature is from 200°C to 450°C
17. (Currently Amended) The method according to claim 16, wherein the heat-treatment time is from 2h to 8h


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Yokoi (US 2015/0372292).  Yokoi discloses a negative active material composed of silicon oxide and a coating layer made of conductive material with a maximum peak intensity at 600 cm-1 to 1400 cm-1 in an infrared absorption spectrum is 1 (Abstract), but does not disclose nor suggest:
a negative active material having a Raman spectrum of the negative active material, the negative active material has scattering peaks at the Raman shifts of 900 cm-1~960cm-1, 1300cm-1~1380cm-1 and 1520cm-1~1590cm-1, respectively, in which the scattering peak at the Raman shift of 900cm-1 ~ 960cm-1 has a peak intensity recorded as li, the scattering peak at the Raman shift of 1520cm-1 ~ 1590cm-1 has a peak intensity recorded as IG, and I1 and IG satisfy 0.2 < I1/IG < 0.8, as recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699. The examiner can normally be reached M-F until 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA K WALLS/Primary Examiner, Art Unit 1724